GERSTEN, Judge
(concurring).
It was the best of contracts, it was the worst of contracts: In viewing this tale of *303two parties, once we apply Swire Pac. Holdings, Inc. v. Zurich Ins. Co., 845 So.2d 161 (Fla.2003), the result is harsh. The result is harsh because appellee paid a substantial annual premium ($199,705.00) for an “all risk” policy and in return received, according to Swire, unsubstantial coverage. Swire Pac. Holdings, Inc. v. Zurich Ins. Co., 845 So.2d at 166-167.
Yet, I believe, if we did not apply Sivire, in light of a plain reading of the exceptions in this insurance policy, appellee had coverage. But, because Swire applies to this case, regardless of our belief, we are duty bound to follow it. Our responsibility as judges is to follow applicable precedent rather than our own beliefs. In doing so, we contribute to the predictability and certainty of law, which in turn, is required by an orderly society in order to flourish. That requirement is far more important than any individual judge’s subjective belief. In that light, I concur.